Citation Nr: 1018434	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  07-01 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a foot disability.  

2.  Entitlement to service connection for a sinus disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

Appellant (the Veteran) had active service from January 1965 
to April 1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In November 2008, the Board remanded this appeal for 
additional evidentiary development.  It has since been 
returned to the Board for further appellate action.

The Board notes that the Veteran submitted additional medical 
evidence in conjunction with the March 2010 informal hearing, 
and after the February 2009 statement of the case was issued.  
That evidence was accompanied by a waiver of the right to 
have the evidence considered initially by the agency of 
original jurisdiction.

The claim for service connection for a sinus disability is 
addressed in the REMAND portion of the decision below and is 
thereby REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A fungal infection of the feet and toenails was noted on 
the service entrance examination and did not increase in 
severity during service.  

2.  A disability of the feet other than the preexisting 
fungal infection was not present in service, did not become 
manifest until decades after service, and is not related to 
service. 




CONCLUSION OF LAW

A disability of the feet was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist the 
Veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in her 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In a July 2006 pre rating letter, the RO notified the Veteran 
of the evidence needed to substantiate her claim for service 
connection.  This letter also satisfied the second and third 
elements of the duty to notify by delineating the evidence VA 
would assist her in obtaining and the evidence it was 
expected that she would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

The appellant has substantiated her status as a Veteran.  She 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of her claim, in the July 2006 letter.

The Veteran's representative has argued that the Veteran was 
not properly notified that she may submit lay evidence in 
support of her claim.  The Veteran's representative asserts 
that such evidence may provide information showing how the 
Veteran injured her feet in service and the persistence of 
any resulting foot condition to the present day.  However, as 
discussed above, the Board finds that the July 2006 notice 
was sufficient to inform the Veteran of the type of evidence 
necessary to substantiate her claim.  To the extent of any 
deficiency, this was corrected by notice in November 2008, 
which informed her that she could submit statements 
discussing her disability from people who have witnessed how 
they affect her.  The Board also notes that the Veteran's 
representative clearly understands that lay evidence can be 
submitted, and he has not explained why this knowledge and 
understanding should not be imputed to his client.  The 
Veteran's representative has also not explained what 
impediment has prevented the Veteran herself from describing 
the nature of her injury or the persistence of any resulting 
disability.  The assertion that a remand is required so that 
the Veteran can again be informed that she may submit lay 
evidence to describe simple details that she herself has 
failed to provide stretches the intent of the VCAA notice 
provisions.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to her claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and most of the identified post-service private and 
VA treatment records.  As pointed out by the Veteran's 
representative in March 2010, there are additional private 
records that could not be obtained by the RO.  The Veteran's 
representative has requested that additional attempts should 
be made to obtain these records.  However, the Board finds 
that no further attempts are necessary as there is no 
reasonable possibility that the records would assist in 
substantiating the claim.  We base this finding in part on 
findings discussed in more detail below.  To summarize, a 
fungal infection of the feet and toenails was noted at entry 
into service, but was not subsequently noted in service, and 
the Veteran's feet and skin were clinically normal at 
discharge.  The Veteran's representative now contends that 
the additional private treatment records from Gainesville 
Podiatry from 2007 should be obtained as they document recent 
treatment for painful feet.  Records already obtained do show 
complaint of painful feet, but the diagnosis is 
onychocryptosis (ingrown toenails), which were apparently 
removed.  The Veteran's representative has not described how 
these records reflecting treatment 40 years after discharge 
for a condition that is already documented relate to a 
possible in-service aggravation of her preexisting fungal 
infection.  To the extent that the cause of the ingrown 
toenails was the preexisting fungal infection, these records 
are simply too remote to provide probative evidence regarding 
aggravation, particularly in light of the lack of treatment 
or injury in service.  

The Veteran's representative also identified a reference in 
an undated record from NTMC Medical Office Bldg. to pins and 
screws inserted into the Veteran's left foot in 1991.  Again, 
the representative has not identified any plausible 
relationship between treatment 25 years after discharge for 
an apparent orthopedic injury and service, or between such 
treatment and an aggravation of her preexisting fungal 
infection.  VA's duty to assist is not a license for a 
fishing expedition.  See also Counts v. Brown, 6 Vet. App. 
473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).  There must be a reasonable possibility that 
records identified would aid in substantiating the claim.  
Here, the Veteran's representative has not explained how the 
identified records would aid in establishing in-service 
aggravation of a preexisting condition or in-service 
incurrence of some other condition. Under these 
circumstances, a remand of this matter for further 
development would not avail the Veteran or aid the Board's 
inquiry, and would only serve to unnecessarily delay a 
decision.  See Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The Veteran has not been provided with a VA examination as to 
the etiology of her claimed foot disability.  Under the VCAA, 
VA must provide an examination when there is competent 
evidence of a disability (or persistent or recurrent symptoms 
of a disability) that may be associated with an in-service 
event, injury, or disease, but there is insufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  
The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service, and the threshold for 
finding that the disability (or symptoms of a disability) may 
be associated with service is low.  McLendon, 20 Vet. App. at 
83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).  
Here, no examination was required because there is no in-
service event, injury or disease related to the feet.  

Finally, the Board notes that this claim was the subject of a 
remand in November 2008.  The Board instructed that the 
agency of original jurisdiction should review the evidence 
regarding the foot that was added since the certification of 
appeal.  Accomplishment of that instruction is demonstrated 
by the February 2009 supplemental statement of the case.  

II.  Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty."  38 U.S.C. § 1110.  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Holton v. Shinseki, 557 F.3d 1362 (2009).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

After review of the evidence of record, the Board concludes 
that service connection is not warranted for any foot 
disability.  We base this conclusion in part on the service 
treatment records, which reveal a mild fungal infection on 
the feet and toenails on the report of examination for 
enlistment in January 1965, but which make no further 
reference to such infection, and which make no reference to 
any personal injury suffered or other disease contracted 
during service that would affect the feet.  Notably, the 
report of examination at separation in March 1966 reveals 
normal findings for the feet and skin.

Regarding the fungus noted at entry, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. § 1111 
(West 2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2009).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. §§ 3.304, 3.306(b) (2009).  A pre-existing disease 
or injury will be presumed to have been aggravated by service 
only if the evidence shows that the underlying disability 
underwent an increase in severity; the occurrence of 
symptoms, in the absence of an increase in the underlying 
severity, does not constitute aggravation of the disability.  
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 
38 C.F.R. § 3.306(a).   

Here, the pre-existing fungal infection clearly did not 
undergo an increase in severity during service, as there is 
no further reference to it after the entrance examination, 
and as there is an affirmative finding of clinically normal 
feet and skin at discharge. 

Although the Veteran has provided scant information as to the 
nature of her claim, it appears that she may not be seeking 
service connection for a fungal infection of the feet, as she 
mentioned on the VA Form 9 that she had surgery on her feet.  
However, as noted above, the service treatment records reveal 
no injury to the feet in service, and contain normal clinical 
findings at discharge.  

The Board also bases its conclusion that service connection 
is not warranted on the extended period after service without 
evidence of treatment for a foot disability.  The Veteran was 
discharged in 1966, yet the treatment records do not reveal 
any complaint or treatment for the feet until the late 
1990's, more than 30 years after discharge.  This lengthy 
period without complaint or treatment is evidence that there 
has not been a continuity of symptomatology, and weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

The Veteran appears to assert continuity of symptomatology, 
and her representative certainly does; however, this 
assertion conflicts with the Veteran's action, or lack 
thereof, in not filing a claim for many years after service.  
Indeed, when she initially filed a claim with VA in September 
1999, she was seeking pension benefits, not service 
connection, and she did not list a foot disability among her 
disabling conditions.  It stands to reason that, if she were 
attempting to demonstrate permanent and total disability for 
pension purposes, she would list all conditions that were 
contributing to such disability at the time.  The Board 
therefore concludes that she was not experiencing disabling 
foot symptomatology at that time.  

In addition, an October 1999 hospital discharge summary 
reveals that the Veteran had slipped on a wet floor and broke 
her left ankle.  However, no foot disability was noted.  

In sum, any assertion as to continuity of foot symptomatology 
after service conflicts with the Veteran's actions and the 
medical evidence.  The Board considers the post-service 
medical records to be more convincing than current assertions 
as to continuity of symptomatology.  As there is no 
aggravation of a pre-existing disability, no injury or 
disease in service, no continuity of symptomatology after 
service, and no competent opinion that purports to relate any 
current foot disability to service, the Board concludes that 
service connection is not warranted.  

It is the Veteran's responsibility to present and support a 
claim for benefits.  See 38 C.F.R. § 5107(a) (West 2002).  
Here, despite receiving notice in compliance with 38 U.S.C.A. 
§ 5103A, the Veteran has not done so.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a foot disability is denied.  


REMAND

In the November 2008 remand, the Board instructed that the 
Veteran should be afforded an appropriate VA examination to 
ascertain (a) whether she has a sinus disability; and (b) 
whether the condition is attributable to service.  The 
examiner was asked to state whether "any currently shown 
disability is likely, as likely as not, or not likely related 
to service.  

The December 2008 examination report reveals a diagnosis of 
allergic rhinitis.  However, while the examiner opined that 
the Veteran did not have sinusitis, and did not have a 
"sinus condition"  that is attributable to service, the 
examiner did not state whether allergic rhinitis is related 
to service, and, in the alternative, did not specifically 
state whether allergic rhinitis is or is not a "sinus 
condition."  

Applicable law provides that, while seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals, diseases of allergic 
etiology may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
The determination as to service incurrence or aggravation 
must be on the whole evidentiary showing.  38 C.F.R. § 3.380 
(2009).

Further, the Board may not base a decision on its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

As the December 2008 report leaves part of the Board's 
question unanswered, the AMC should have obtained an addendum 
opinion to resolve this matter.

The Court has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental opinion from the 
examiner who conducted the December 2008 
examination.  If the examiner is not 
available, obtain an opinion from another 
medical professional.  If the reviewer 
determines that additional examination of 
the Veteran is necessary to provide a 
reliable opinion, such examination should 
be scheduled.  However, the Veteran should 
not be required to report for another 
examination as a matter of course, if it 
is not found to be necessary.  The claims 
folder must be made available to and 
reviewed by the review/examiner.

Based upon examination results and the 
review of the claims folders, the 
reviewer/examiner should address whether 
there is at least a 50 percent probability 
that the allergic rhinitis diagnosed in 
December 2008 is related to service.  

The supporting rationale for all opinions 
expressed must also be provided.

2.  Readjudicate the remanded claim.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, she 
and her representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


